Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims filed 4/12/21 are acknowledged; claims 1-20 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two of the well pumps being a different pump type from one another” (claim 1, lines 4-5; claim 11, lines 8-9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hild et al. (US 20080190604).
CLAIM 11:  
CLAIM 12:  The computer-readable instructions further cause the system to store at regular intervals the operation data relating to each well pump and the evaluation on the pumping operations provided by each well pump (via link 280, see paragraph 0024).
CLAIM 13:  The operation data is provided to the system by sensors mounted at the multiple wells and the multiple well pumps (see paragraph 0028 discussing sensors 350-359; Fig. 3).
CLAIM 14:  The current operation parameters include one or more of the following: rod displacement, tension load, and wellbore fluid flow rate (see paragraph 0021 discussing all three).
CLAIM 15:  Each well pump includes a prime mover (motor 236) and a pump mechanism and the control signal issued by the system is issued to the prime mover of the well pump (paragraph 0022).
CLAIM 16:  The control signal issued to the prime mover by the system causes the prime mover to perform one of the following: start running, stop running, change running speed (shutdown at 440; changing speed in paragraph 0035).
CLAIM 17:  The system determines whether the pumping operations provided by each well pump needs to be modified using a control algorithm that is specific to each well pump (see paragraph 0035-36, 0038, “method calculates the optimum parameters for each pump system”).
CLAIM 18:  The computer-readable instructions further cause the system to connect to a replacement well pump that replaces a given one of the multiple well pumps (see paragraph 0038 issuing maintenance requests and re-optimizing the system).
CLAIM 19:  The computer-readable instructions further cause the system to perform an evaluation on pumping operations provided by the replacement well pump based on operation data relating to the given well pump (see paragraph 0038).
CLAIM 20:
CLAIMS 1-10:  The methods of these claims are inherent to the above structures.
Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive.
With respect to the drawings, 37 C.F.R. 1.83 states “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.”  Further, MPEP 6.08.02(d) states “Any structural detail that is of sufficient importance to be described should be shown in the drawing.”  The multiple pumps of the claims are important to the claims.  In fact, Applicant argues that they are the sole reason the prior art does not anticipate the claims.  As such, the pumps should be shown in proper detail to teach how the connections are made.  The different connections are required for one of ordinary skill in the art to understand how the pumps are connected in a manner that allows for the different pumps to be utilized in concert as claimed.
With respect to the 102 rejection, the prior art teaches “at least two of the well pumps being a different pump type from one another” as claimed.  First, even if Applicant is correct in that the prior art only teaches one type of oil pump and one type of water pump, the limitation is met.  Nothing in the claim language defines “different pump types” to limited to different oil pumps.  The pumps are not limited to oil pumps in any way.  So combining one oil pump and one water pump (as described in Hild claim 12) would satisfy the plain language of the claims.  Furthermore, Hild discloses using a variety of types of pumps.  Hild expands the scope of the description, “it will be understood by those skilled in the art that various changes be made and equivalents may be substituted for elements thereof without departing from the scope of the invention,” (paragraph 0043).  Applicant asserts that their Fig. 2 clearly shows multiple types of pumps; Hild’s Fig. 3 shows a similar setup with the exact same amount of detail:

    PNG
    media_image1.png
    541
    776
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    420
    520
    media_image2.png
    Greyscale

Therefore, the prior art of Hild teaches one of ordinary skill in the art that “at least two of the well pumps being a different pump type from one another” as described by initial disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows various control systems for wells that control multiple wells.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679